*721Judgment, Supreme Court, New York County, entered June 21, 1974, in favor of the plaintiff after a jury trial, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. The evidence adduced at trial was sufficient to show that the 2% charge upon funds withdrawn from the partnership in excess of the annual allowance was approved by the general partners. Furthermore, the amendment to the pleadings allowed by the Trial Justice did not change the theory of recovery or the amount of the ad damnum. It amounted to no more than correction of a scrivener’s error in the drafting of the complaint and cannot be deemed prejudicial or misleading to the defendant. Concur—Stevens, P. J., Markewich, Capozzoli and Lane, JJ.